Claim 25 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-14, 16-24, and 26, directed to invention(s) which do not require all the -limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups XXXIX and IV as set forth in the Office action mailed on 9/28/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Kilyk on 2/25/21.

EXAMINER’S AMENDMENT
	Replace the first paragraph of the specification with the following:
	This patent application is a divisional of copending U.S. Patent Application No. 15/113,604, filed on July 22, 2016, now abandoned, which is the U.S. national phase of International Patent Application No. PCT/JP2015/051842, filed on January 23, 2015, which claims the benefit of Japanese Patent Application No. 2014-011855, filed January 24, 2014, the disclosures of which are incorporated herein by reference in their entireties for all purposes.

	Replace Claim 15 with the following:

	15. (Currently Amended) A method of producing 14-hydroxy-cis-4,cis-7,cis-10,cis-16,cis-19-docosapentaenoic acid, comprising incubating under suitable conditions cis-4,cis-7,cis-10,cis-13,cis-16,cis-19-docosahexaenoic acid  with a hydratase of any of the following (a)-(c):
(a) the protein consisting of the amino acid sequence shown in SEQ ID NO: 2,
(b) a protein comprising an amino acid sequence wherein one to twenty amino acids in the amino acid sequence shown in SEQ ID NO: 2 are deleted and/or substituted and/or inserted and/or added, and having an enzyme activity that catalyzes a hydration reaction, and
(c) a protein encoded by a nucleotide sequence that hybridizes to a nucleic acid consisting of a nucleotide sequence complementary to the nucleotide sequence shown in SEQ ID NO: 1 under conditions comprising a wash in 0.1X SSC, 0.1% SDS at 68°C, and having an enzyme activity that catalyzes a hydration reaction.
Cancel Claims 1-14, 16-24, 26, and 27.
Add the following new claims:

29. (New). A method of producing 14-hydroxy-cis-4,cis-7,cis-10,cis-16,cis-19-docosapentaenoic acid according to claim 15, wherein the hydratase is a protein comprising an amino acid sequence wherein one to twenty amino acids in the amino acid sequence shown in SEQ ID NO: 2 are deleted and/or substituted and/or inserted and/or added, and having an enzyme activity that catalyzes a hydration reaction.
30. (New). A method of producing 14-hydroxy-cis-4,cis-7,cis-10,cis-16,cis-19-docosapentaenoic acid according to claim 15, wherein the hydratase is a protein encoded by a nucleotide sequence that hybridizes to a nucleic acid consisting of a nucleotide sequence complementary to the nucleotide sequence shown in SEQ ID NO: 1 under conditions comprising a wash in 0.1X SSC, 0.1% SDS at 68°C, and having an enzyme activity that catalyzes a hydration reaction.

The following is an examiner’s statement of reasons for allowance: 
The rejection over Kobayashi et al. is withdrawn as applicants have convincingly argued that the product of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652